342 So. 2d 117 (1977)
B.S. ENTERPRISES, INC., Appellant,
v.
DADE COUNTY, a Political Subdivision of the State of Florida, and Board of County Commissioners of Metropolitan Dade County, Florida, Appellees.
No. 76-624.
District Court of Appeal of Florida, Third District.
February 8, 1977.
Greenberg, Traurig, Hoffman, Lipoff & Quentel and Alan T. Dimond, Miami, for appellant.
Stuart Simon, County Atty., and Stanley B. Price, Asst. County Atty., for appellees.
Before PEARSON, BARKDULL and HAVERFIELD, JJ.
PER CURIAM.
B.S. Enterprises, Inc., appeals a judgment in the circuit court denying its petition *118 for writ of certiorari, which sought quashal of a zoning resolution of the Dade County Board of County Commissioners denying a petition of B.S. Enterprises, Inc., for a "special exception" for additional construction upon a non-conforming use.
The circuit court's denial of the petition for writ of certiorari has not been shown to be a departure from the essential requirements of law and the judgment of the circuit court is affirmed. The Board of County Commissioners acting under the zoning regulations had the responsibility of determining whether the granting of the special exception would adversely affect the public interest. Cf. Rural New Town, Inc. v. Palm Beach County, 315 So. 2d 478 (Fla. 4th DCA 1975). See also Veal v. Leimkuehler, 249 S.W.2d 491 (Mo. App. 1952); Carroll Construction Company v. Kansas City, 278 S.W.2d 817 (Mo. App. 1955); and Dunbar v. Board of Zoning Adjustment, 387 S.W.2d 164 (Mo. App. 1965).
Affirmed.